UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6863



GERRY LEE ROUSE, SR.,

                                              Plaintiff - Appellant,

          versus


KERMIT TENNIS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-266-2)


Submitted:   October 20, 2005             Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerry Lee Rouse, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gerry Lee Rouse, Sr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim under 28 U.S.C. § 1915A(b)(1) (2000).             We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.             See Rouse v.

Tennis, No. CA-05-266-2 (E.D. Va. May 27, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -